DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, which does not fall into one of the categories of “process”, “machine”, “manufacture”, or “composition of matter”.  Referring to claim 13, it recites the limitation “a computer readable storage medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Under the broadest reasonable interpretation of the claim when read in light of the specification, the claim is directed to non-statutory subject matter.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C § 101 by amending the claim to recite “a non-transitory computer readable storage medium.”  Refer to MPEP 2106.03 (II).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 8, and 10 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. (Pub. No.: US 2021/0084620) in view of Hedayat et al. (Pub. No.: US 2021/0368541).
 	Regarding claim 1, Tooher discloses a method for monitoring search space set by a user equipment (UE) in a wireless communication system, the method comprising: monitoring a first search space set (see para. 0067, a WTRU may monitor PDCCH candidates in a search space located in a Control Resource Set (CORESET)); receiving a Physical Downlink Control Channel (PDCCH) in a first slot for the first search space set (see Fig. 2, for example: UESS1 or UESS2 or CSS at slot n, para. 0067 – 0068, such PDCCH candidates may be located within a search space configured for a specific WTRU); and monitoring a second search space set from a second slot after at least one slot from the first slot (see para. 0103, Fig. 2, for example: monitoring UESS1 or CSS at slot n+3 is after at least one slot from UESS1 or UESS2 or CSS at slot n).
	Tooher does not disclose the following claimed limitations: regarding claim 1, wherein the monitoring of the second search space set is stopped based on a Channel Occupancy Time (COT).
 	Regarding claim 1, Hedayat discloses wherein the monitoring of the second search space set is stopped based on a Channel Occupancy Time (COT) (see Fig. 8, para. 0108, search spaces for PDCCH 831b, 841 and 861 are monitored within a Maximum Channel Occupancy Time (MCOT) and these search spaces are not monitored outside of the MCOT).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tooher, and have the features, as taught by Hedayat, to perform listen before talk operation to determine the availability of the medium to communicate, as discussed by Hedayat (para. 0002 - 0003), in order to avoid interference in the communication medium.

	Tooher does not disclose the claimed features as recited in claims 2, 5, and 6.	

	Regarding claim 2, Hedayat discloses wherein the PDCCH comprises a slot format indicator (SFI) including information related to configuration of Orthogonal Frequency Division Multiplexing (OFDM) symbols included in the COT, wherein each of the OFDM symbols is configured as one of downlink, uplink and flexible (see Fig. 4, DL/UL and/or Flexbile symbols indicated by SFI, para. 0101, SFI indicates what is in each slot, defined by Maximum Channel Occupancy Time (MCOT) and is carried in a GC PDCCH).
	Regarding claim 5, Hedayat discloses wherein the COT is informed by the PDCCH (see para. 0101, SFI indicates what is in each slot, defined by Maximum Channel Occupancy Time (MCOT) and is carried in a GC PDCCH).
	Regarding claim 6, Hedayat discloses wherein the monitoring of the second search space set is performed within the COT (see Fig. 8, para. 0108, search spaces for PDCCH 831b, 841 and 861 are monitored within a Maximum Channel Occupancy Time (MCOT)).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tooher, and have the features, as taught by Hedayat, to perform listen before talk operation to determine the availability of the medium to communicate, as discussed by Hedayat (para. 0002 - 0003), in order to avoid interference in the communication medium.

	Regarding claim 4, Tooher discloses wherein the first search space set is different from the second search space set (see para. 0103, a common search space (CSS) is different from a UE specific search space (UESS) where the monitoring periodicity of each search space is different).
	Regarding claim 7, Tooher discloses a user equipment (UE) for monitoring search space set in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor (see Fig. 1B, para. 0027 – 0028, 0032, WTRU 102 with a processor 118, a transceiver 120 coupled to a memory 130 for storing instructions to be executed…) to perform operations comprising: monitoring a first search space set (see para. 0067, a WTRU may monitor PDCCH candidates in a search space located in a Control Resource Set (CORESET)); receiving, via the at least one transceiver, a Physical Downlink Control Channel (PDCCH) in a first slot of the first search space set (see Fig. 2, for example: UESS1 or UESS2 or CSS at slot n, para. 0067 – 0068, such PDCCH candidates may be located within a search space configured for a specific WTRU); and monitoring a second search space set from a second slot after at least one slot from the first slot (see para. 0103, Fig. 2, for example: monitoring UESS1 or CSS at slot n+3 is after at least one slot from UESS1 or UESS2 or CSS at slot n).
Tooher does not disclose the following claimed limitations: regarding claim 7, wherein the monitoring of the second search space set is stopped based on a Channel Occupancy Time (COT).
 	Regarding claim 7, Hedayat discloses wherein the monitoring of the second search space set is stopped based on a Channel Occupancy Time (COT) (see Fig. 8, para. 0108, search spaces for PDCCH 831b, 841 and 861 are monitored within  Maximum Channel Occupancy Time (MCOT) and these search spaces are not monitored outside of the MCOT).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tooher, and have the features, as taught by Hedayat, to perform listen before talk operation to determine the availability of the medium to communicate, as discussed by Hedayat (para. 0002 - 0003), in order to avoid interference in the communication medium.

Tooher does not disclose the claimed features as recited in claims 8, 11, and 12.
	Regarding claim 8, Hedayat discloses wherein the PDCCH comprises a slot format indicator (SFI) including information related to configuration of Orthogonal Frequency Division Multiplexing (OFDM) symbols included in the COT, wherein each of the OFDM symbols is configured as one of downlink, uplink and flexible (see Fig. 4, DL/UL and/or Flexbile symbols indicated by SFI, para. 0101, SFI indicates what is in each slot, defined by Maximum Channel Occupancy Time (MCOT) and is carried in a GC PDCCH).
Regarding claim 11, Hedayat discloses wherein the COT is informed by the PDCCH (see para. 0101, SFI indicates what is in each slot, defined by Maximum Channel Occupancy Time (MCOT) and is carried in a GC PDCCH).
	Regarding claim 12, Hedayat discloses wherein the monitoring of the second search space set is performed within the COT (see Fig. 8, para. 0108, search spaces for PDCCH 831b, 841 and 861 are monitored within a Maximum Channel Occupancy Time (MCOT)).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tooher, and have the features, as taught by Hedayat, to perform listen before talk operation to determine the availability of the medium to communicate, as discussed by Hedayat (para. 0002 - 0003), in order to avoid interference in the communication medium.

	Regarding claim 10, Tooher discloses wherein the first search space set is different from the second search space set (see para. 0103, a common search space (CSS) is different from a UE specific search space (UESS) where the monitoring periodicity of each search space is different).
	Regarding claim 13, Tooher discloses a computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations (see Fig. 1B, para. 0027 – 0028, 0032, WTRU 102 with a processor 118, a transceiver 120 coupled to a memory 130 for storing instructions to be executed…), the operations comprising: monitoring a first search space set (see para. 0067, a WTRU may monitor PDCCH candidates in a search space located in a Control Resource Set (CORESET)); receiving a Physical Downlink Control Channel (PDCCH) in a first slot of the first search space set (see Fig. 2, for example: UESS1 or UESS2 or CSS at slot n, para. 0067 – 0068, such PDCCH candidates may be located within a search space configured for a specific WTRU); and monitoring a second search space set from a second slot after at least one slot from the first slot (see para. 0103, Fig. 2, for example: monitoring UESS1 or CSS at slot n+3 is after at least one slot from UESS1 or UESS2 or CSS at slot n).
Tooher does not disclose the following claimed limitations: regarding claim 13, wherein the monitoring of the second search space set is stopped based on a Channel Occupancy Time (COT).
 	Regarding claim 13, Hedayat discloses wherein the monitoring of the second search space set is stopped based on a Channel Occupancy Time (COT) (see Fig. 8, para. 0108, search spaces for PDCCH 831b, 841 and 861 are monitored within a Maximum Channel Occupancy Time (MCOT) and these search spaces are not monitored outside of the MCOT).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tooher, and have the features, as taught by Hedayat, to perform listen before talk operation to determine the availability of the medium to communicate, as discussed by Hedayat (para. 0002 - 0003), in order to avoid interference in the communication medium.

	Regarding claim 14, Tooher discloses an apparatus for monitoring search space set in a wireless communication system, the apparatus comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations (see Fig. 1B, para. 0027 – 0028, 0032, WTRU 102 with a processor 118, a transceiver 120 coupled to a memory 130 for storing instructions to be executed…) comprising: monitoring a first search space set (see para. 0067, a WTRU may monitor PDCCH candidates in a search space located in a Control Resource Set (CORESET)); receiving a Physical Downlink Control Channel (PDCCH) in a first slot of the first search space set (see Fig. 2, for example: UESS1 or UESS2 or CSS at slot n, para. 0067 – 0068, such PDCCH candidates may be located within a search space configured for a specific WTRU); and monitoring a second search space set from a second slot after at least one slot from the first slot (see para. 0103, Fig. 2, for example: monitoring UESS1 or CSS at slot n+3 is after at least one slot from UESS1 or UESS2 or CSS at slot n).
Tooher does not disclose the following claimed limitations: regarding claim 14, wherein the monitoring of the second search space set is stopped based on a Channel Occupancy Time (COT).
 	Regarding claim 14, Hedayat discloses wherein the monitoring of the second search space set is stopped based on a Channel Occupancy Time (COT) (see Fig. 8, para. 0108, search spaces for PDCCH 831b, 841 and 861 are monitored within a Maximum Channel Occupancy Time (MCOT) and these search spaces are not monitored outside of the MCOT).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tooher, and have the features, as taught by Hedayat, to perform listen before talk operation to determine the availability of the medium to communicate, as discussed by Hedayat (para. 0002 - 0003), in order to avoid interference in the communication medium.




Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (US Patent 9,425,932), in the same field of endeavor as the present invention, disclose a UE for detecting a downlink control channel in a first search space and a second search space.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473